



AMENDMENT NO. 4 TO LEASE
This Amendment No. 4 to Lease (this “Amendment Four”) is made as of the date
last signed below by and among SLC Lake Pointe SPE LLC, a Delaware limited
liability company (“Landlord”), and eHealthInsurance Services, Inc., a Delaware
corporation (“Tenant”) (each, a “Party;” collectively, the “Parties”).


RECITALS
A.    Landlord’s predecessor in interest and Tenant executed that certain Office
Lease dated May 7, 2012 (the “Original Lease”), as amended by that certain
Amendment No. 1 to Lease dated August 17, 2017 (“Amendment One”), that certain
Amendment No. 2 to Lease dated December 12, 2017 (“Amendment Two”), and that
certain Amendment No. 3 to Lease dated March 20, 2019 (“Amendment Three”). The
Original Lease, Amendment One, Amendment Two, Amendment Three and this Amendment
Four are collectively referred to herein as the “Lease.” Pursuant to the Lease,
Landlord leases to Tenant that certain space (the “Existing Space”) containing
approximately 41,813 rentable square feet located on the first, fourth and fifth
floors of the building with address of 2875 South Decker Lake Drive, West Valley
City, Utah 84119 (the “Building”), as more particularly described in the Lease.
A portion of the Existing Space on the first floor of the Building containing
approximately 1,085 rentable square feet is referred to herein as the “2017
Expansion Space”, a portion of the Existing Space on the fifth floor of the
Building containing approximately 12,898 rentable square feet as shown on
Exhibit 1 to Amendment Three is referred to herein as the “2019 Expansion Space”
and the remaining approximately 27,830 rentable square feet is referred to
herein as the “Original Space.” Capitalized terms used in this Amendment Four
shall have the meanings given to them in the Lease, except as provided in this
Amendment Four.
B.    Landlord and Tenant desire to, among other things, expand the Premises to
include that certain space on the south side of the first floor of the Building
containing approximately 12,194 rentable square feet as shown on Exhibit 1
attached hereto (the “First Floor South Expansion Space”), such that upon the
inclusion of the First Floor South Expansion Space within the Premises, the
Premises shall consist of 54,007 rentable square feet, all in accordance with
the terms and conditions set forth in this Amendment Four.


AGREEMENT
In consideration of the mutual covenants and conditions contained herein and for
other good and valuable consideration, Landlord and Tenant agree as follows:
1.Amendment of Lease.
A.First Floor South Expansion Space. The First Floor South Expansion Space shall
be delivered by Landlord to Tenant broom clean with existing FF&E removed and
with the Landlord’s Work (as defined below) Substantially Completed, but
otherwise in the same condition as exists on the date this Amendment Four is
signed by Landlord and Tenant. “Substantially Completed” means the Work has been
completed, subject only to the completion by Landlord of any “punch list” items
that do not materially interfere with Tenant’s use and enjoyment of the
Premises. On the date the First Floor South Expansion Space has been delivered
to and accepted by Tenant as having the Landlord’s Work Substantially Completed
and being in the condition required under this Amendment Four (the “First Floor
South Expansion Space Commencement Date”): (i) the Premises (and definition of
“Premises”) shall be expanded to include the First Floor South Expansion Space,
and (ii) Tenant shall lease the First Floor South Expansion Space from Landlord
on the same terms and conditions set forth in the Lease, except as modified by
this Amendment Four. Failure of Tenant to identify any Landlord’s Work that has
not been Substantially Completed or failure of the First Floor South Expansion
Space to meet such required condition and notify the Landlord of same within two
(2) business days of delivery shall be deemed acceptance of same regardless of
whether Tenant has occupied the Expansion Space. Provided the First Floor South
Landlord Work Completion Date has occurred no later than January 15, 2020, the
“First Floor South Expansion Space Rent Commencement Date” shall be February 1,
2020. The Free Rent Period (as defined below) shall commences on the First Floor
South Expansion Space Rent Commencement Date. “First Floor South Landlord Work
Completion Date” means the date upon which the Landlord’s Work has been
Substantially Completed and the First Floor South Expansion Premises delivered
to Tenant “Landlord’s Work” means demolishing existing server room and interior
walls


1

--------------------------------------------------------------------------------





of the First Floor South Expansion Space except for the three offices in the
back of the First Floor South Expansion Space. . For avoidance of doubt,
painting and carpeting the First Floor South Expansion Space and installing
ceiling tile and lighting in the First Floor South Expansion Space is NOT
included as part of Landlord’s Work. If the First Floor South Landlord Work
Completion Date has not occurred on or before January 15, 2020, Landlord shall
have no liability to Tenant for delay in delivering possession of the First
Floor South Expansion Space with Landlord’s Work Substantially Complete, but the
First Floor South Expansion Space Rent Commencement Date shall be delayed one
day for each day that Landlord is delayed past January 15, 2020 until the First
Floor South Landlord Work Completion Date; provided, further, Tenant shall
receive one (1) day of abated rent for the First Floor South Expansion Space for
each day after March 15, 2020 (which date shall be delayed one day for each day
that Landlord is delayed in Substantially Completing Landlord’s Work due to a
force majeure event or due to a delay caused by Tenant) until the date that is
the First Floor South Landlord Work Completion Date. Upon and subject to the
First Floor South Expansion Space being delivered to Tenant with Landlord’s Work
Substantially Complete, the First Floor South Expansion Space shall be deemed
delivered to Tenant in “as is” condition and without any representation or
warranty. Tenant’s occupancy of the First Floor South Expansion Space shall
constitute conclusive acceptance of the amount of square footage stated herein,
and of the condition of the First Floor South Expansion Space. If requested by
Landlord, Tenant shall confirm in writing the date of the First Floor South
Expansion Space Rent Commencement Date.
B.Tenant Early Access Rights. Tenant shall have early access to the First Floor
South Expansion Space no later than November 15, 2019 for the purpose of the
construction of tenant improvements (the approval and construction of such
tenant improvements shall be in accordance with Section 9.2 (Alterations) of the
Lease) and installation of Tenant’s furniture, fixtures and equipment.
C.Improvement Allowance for First Floor South Expansion Space. As an inducement
to enter into this Amendment Four, Landlord shall provide Tenant with an
“Improvement Allowance” in amount of $308,880 ($20.00 per rentable square foot
of the First Floor South Expansion Space plus $65,000 in lieu of Landlord
installing ceiling tiles and lighting). The Improvement Allowance shall be used
to pay for the cost of improvements to the First Floor South Expansion Space
(the “First Floor South Expansion Space Tenant Improvements”). The scope and
plans of the First Floor South Expansion Space Tenant Improvements shall be
subject to review and approval by Landlord prior to commencement of any work in
accordance with the alterations provisions of the Lease (such approval not to be
unreasonably delayed or withheld unless otherwise expressly provided in Section
9.2 (Alterations) of the Lease). The First Floor South Expansion Space
Improvement Allowance shall be paid to Tenant within thirty (30) days after all
of the following requirements have been satisfied (as determined by Landlord in
its reasonable business judgment): (a) Landlord has received a detailed
breakdown of the cost of the First Floor South Expansion Space Tenant
Improvements, (b) if required, a certificate of occupancy has been issued by the
appropriate governmental authority indicating that Tenant’s construction work
was performed in accordance with local and state codes and that the Premises are
acceptable for occupancy, which work must be completed in accordance with the
plans approved by Landlord, (c) Landlord has received an affidavit from Tenant’s
general contractor stating that all contractors, subcontractors, materialmen,
suppliers, architects, engineers, and all other persons performing work or
supplying materials and/or services on or about the Premises in connection with
the First Floor South Expansion Space Tenant Improvements have been paid in full
and have waived all liens and claims arising as a result of such work,
(d) Landlord has received approved notarized original lien waivers for all
contractors, subcontractors, materialmen, suppliers and all other persons
performing work or supplying materials on or about the Premises in connection
with the First Floor South Expansion Space Tenant Improvements, and (e) Tenant
is not in arrears with regard to any Rent or other charges which may be due or
owing or otherwise in default of the Lease. If Tenant has not requested
disbursement of the entire First Floor South Expansion Space Improvement
Allowance on or before the date that is twelve (12) months after the 2019
Expansion Space Commencement Date (the “First Floor South Expansion Space
Improvement Allowance Expiration Date”), Tenant shall be entitled to use the
unused portion of the Improvement Allowance to pay (or be reimbursed) for the
cost of Tenant’s furniture, fixtures, and equipment for the First Floor South
Expansion Space Expansion Space or as an offset against Rent owing under the
Lease. Tenant’s shall notify Landlord of the manner in which Tenant elects to
use the unapplied portion of the Improvement Allowance, and, if Tenant elects to
use it to pay or the cost of furniture, fixtures, and equipment, Landlord shall
reimburse Tenant for such costs, not to exceed the unused portion of the First
Floor South Expansion Space Improvement Allowance, within thirty (30) days
following Tenant’s presentation to Landlord of invoices for such furniture,
fixtures, and equipment.




2

--------------------------------------------------------------------------------





D.Basic Monthly Rent. Until the First Floor South Expansion Space Rent
Commencement Date, Tenant shall continue to pay all rent with respect to the
Existing Space as set forth in Amendment Three. As of the First Floor South
Expansion Space Rent Commencement Date, Tenant shall pay to Landlord Basic
Monthly Rent with respect to the Premises (prorated on a per diem basis for any
partial calendar month) in accordance with the figure corresponding to the
relevant time period set forth in the following table (which table hereby
replaces the table in Section 1.2 of the Lease):
Period
2017 Expansion Space Annual Basic Monthly Rent per RSF
2017 Expansion Space Monthly Installment of Basic Monthly Rent
Original Space, 2019 Expansion Space and First Floor South Expansion Space
Annual Basic Monthly Rent per RSF
Original Space Monthly Installment of Basic Monthly Rent
2019
Expansion Space Monthly Installment of Basic Monthly Rent
First Floor South Expansion Space Monthly Installment of Basic Monthly Rent
1/1/20 - 1/31/20
$21.22
$1,918.46
$23.34
$54,128.89
$25,086.40
NA
2/1/20 - 5/15/20
$21.22
$1,918.46
$23.34
$54,128.89
$25,086.40
Abated*
5/16/20 - 12/31/20
$21.22
$1,918.46
$23.34
$54,128.89
$25,086.40
$23,717.33
1/1/21 - 12/31/21
$21.85
$1,976.01
$24.04
$55,752.75
$25,838.99
$24,428.65
1/1/22 - 12/31/22
$22.51
$2,035.30
$24.76
$57,425.34
$26,614.16
$25,160.29
1/1/23 - 12/31/23
$23.19
$2,096.35
$25.50
$59,148.10
$27,412.58
$25,912.25
1/1/24 - 12/31/24
$23.88
$2,159.24
$26.27
$60,922.54
$28,234.96
$26,694.70
1/1/25 - 12/31/25
$24.60
$2,224.02
$27.06
$62,750.22
$29,082.01
$27,497.47
1/1/26 - 10/31/26
$25.34
$2,290.74
$27.87
$64,632.73
$29,954.47
$28,320.57

*The table above assumes a First Floor South Expansion Space Rent Commencement
Date of February 1, 2020. If the First Floor South Expansion Space Rent
Commencement Date is after February 1, 2020, the table set forth above shall be
revised to reflect the actual First Floor South Expansion Space Rent
Commencement Date and confirmed by the Parties in a confirmation of lease terms.
Regardless of the First Floor South Expansion Space Rent Commencement Date,
Basic Monthly Rent with respect to the First Floor South Expansion Space only
shall be abated for the first three and one half (3.5) months following the
First Floor South Expansion Space Rent Commencement Date (the “Free Rent
Period”). If the Lease is terminated during such Free Rent Period, Tenant shall
not be entitled to any such rent abatement after the date of termination nor
shall Tenant be entitled to assert any right to rent abatement after such
termination against any sums due Landlord. The rent abatement granted under this
Section is solely for the benefit of the entity executing this Lease as tenant
and is not transferable to any assignee or subtenant. In the event of a default
by Tenant under the terms of the Lease which results in early termination
pursuant to the provisions hereof, then as a part of the recovery to which
Landlord shall be entitled shall be included a portion of such rent which was
abated under the provisions of this Section, which portion shall be determined
by multiplying the total amount of rent which was abated under this Section by a
fraction, the numerator of which is the number of months remaining in the term
of the Lease at the time of such default and the denominator of which is the
number of months during the term of the Lease after the First Floor South
Expansion Space Rent Commencement Date that Tenant is obligated to pay Basic
Monthly Rent.


3

--------------------------------------------------------------------------------





E.Tenant’s Share. As of the First Floor South Expansion Space Commencement Date,
Tenant’s Percentage of Operating Expenses with respect to the entire Premises
shall be 45.12%.
F.Base Year. Tenant’s Base Year for purposes of calculating Tenant’s Share of
Operating Expenses with respect to the First Floor South Expansion Space shall
be calendar year 2020. Tenant’s Base Year with respect to the 2019 Expansion
Space shall remain calendar year 2019. Tenant’s Base Year with respect to the
Original Space shall remain calendar year 2018.
G.Early Termination Right. Section 1C of Amendment Three is deleted in its
entirety and is of no further force and effect.
H.Parking. As of the First Floor South Expansion Space Commencement Date, Tenant
shall have the right to use an additional 73 parking spaces (based on a ratio of
6.0 per 1,000 rentable square feet leased), unreserved and unassigned, pursuant
to the applicable provisions of the Lease.
2.Tenant Representations. Tenant represents and warrants that:
A.Due Authorization. Tenant has full power and authority to enter into this
Amendment Four without the consent of any other person or entity;
B.No Assignment. Tenant has not assigned the Lease, or sublet the Premises;
C.No Default. Tenant is not in default of the Lease and Tenant acknowledges that
Landlord is not in default of the Lease;
D.Binding Effect. The Lease is binding on Tenant and is in full force and
effect, and Tenant has no defenses to the enforcement of the Lease; and
E.Real Estate Brokers. Except for Newmark Grubb ACRES/Newmark Cornish & Carey
(“Tenant’s Broker”), there is no real estate broker or agent who is or may be
entitled to any commission or finder’s fee in connection with the representation
of Tenant in this Amendment Four and Tenant shall defend, indemnify and hold
Landlord harmless from and against any and all third-party claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (“Claims”)
(including without limitation, attorneys’ fees and costs incurred by Tenant
defending or settling such Claims) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of such Tenant’s
discussions, negotiations and/or dealings with any real estate broker or agent
other than Tenant’s Broker.
3.Landlord Representations. Landlord represents and warrants that:
A.Due Authorization. Landlord has full power and authority to enter into this
Amendment Four without the consent of any other person or entity;
B.No Default. Landlord is not in default of the Lease and Landlord acknowledges
that Tenant is not in default of the Lease; and


4

--------------------------------------------------------------------------------





C.Binding Effect. The Lease is binding on Landlord and is in full force and
effect, and Landlord has no defenses to the enforcement of the Lease.
4.General Provisions
A.Attorneys' Fees. If a suit or an action is instituted in connection with any
dispute arising out of this Amendment Four or the Lease or to enforce any rights
hereunder or thereunder, the prevailing party shall be entitled to recover such
amount as the court may adjudge reasonable as attorneys' and paralegals' fees
incurred in connection with the preparation for and the participation in any
legal proceedings (including, without limitation, any arbitration proceedings or
court proceedings, whether at trial or on any appeal or review), in addition to
all other costs or damages allowed.
B.Counterparts; Facsimile and Scanned Email Signatures. This Amendment Four may
be executed in counterparts and when each party has signed and delivered at
least one such executed counterpart to the other party, then each such
counterpart shall be deemed an original, and, when taken together with the other
signed counterpart, shall constitute one agreement which shall be binding upon
and effective as to all signatory parties. Facsimile and scanned e‑mail
signatures shall operate as originals for all purposes under this Amendment
Four.
C.Effect of Amendment. The Lease is unmodified except as expressly set forth in
this Amendment Four. Except for the modifications to the Lease set forth in this
Amendment Four, the Lease remains in full force and effect. To the extent any
provision of the Lease conflicts with or is in any way inconsistent with this
Amendment Four, the Lease is deemed to conform to the terms and provisions of
this Amendment Four.
D.Binding Effect. The provisions of this Amendment Four shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. No amendment, modification or supplement to this Amendment Four shall
be binding upon the parties unless in writing and executed by Landlord and
Tenant.
E.Integration. This Amendment Four contains the entire agreement and
understanding of the parties with respect to the matters described herein, and
supersedes all prior and contemporaneous agreements between them with respect to
such matters.
F.Submission of Amendment Four. The submission of this Amendment Four for
examination and negotiation does not constitute an offer to execute this
Amendment Four by Landlord. This Amendment Four shall become effective and
binding only upon execution and delivery hereof by Landlord and Tenant. No act
or omission of any officer, employee or agent of Landlord or Tenant shall alter,
change or modify any of the provisions hereof.
[Signatures on following page.]


5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment Four as of
the date last signed below.
TENANT:


EHEALTHINSURANCE SERVICES, INC.,
a Delaware corporation




By:
 /s/ David K. Francis                    



Name:
  David K. Francis                       



Title:
    COO                                       



Date Signed:
  _11/14/2019_______________





LANDLORD:


SLC LAKE POINTE EQUITIES LLC,
a Delaware limited liability company


By:       SLC Lake Pointe SPE LLC, 
a Delaware limited liability company, its Sole Member


By:       SLC Lake Pointe Holdings LLC,
a Delaware limited liability company, its Managing Member




By:      
/s/ Matthew J. Felton________________

Matthew J. Felton, Managing Member






                    Date Signed:  ___11/14/2019_____ ______






6

--------------------------------------------------------------------------------





EXHIBIT 1
First Floor South Expansion Space




a1stfloor.jpg [a1stfloor.jpg]


7